Citation Nr: 0419311	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-26 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of the back of the neck and the back.

2.  Entitlement to service connection for a lung disability, 
claimed as a spot on the lung.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for elevated cholesterol levels.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a dental disorder, claimed as secondary to 
service-connected diabetes mellitus.




REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 31, 1952, to 
March 6, 1954, from March 15, 1954, to July 24, 1958, and 
from August 13, 1958, to April 30, 1972.  

The instant appeal as to the skin and lung claims arose from 
a June 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Wichita, Kansas, which 
denied claims for service connection for chronic disability 
manifested by lung spot and for skin disease.  The instant 
appeal as to the PTSD, elevated cholesterol, and dental 
claims arose from a March 2003 rating decision which denied 
those claims.

The appeal as to the dental claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part. 


FINDINGS OF FACT

1.  The veteran does not have a skin disorder or a lung 
disorder that is attributable to military service.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.

4.  Service connection for elevated cholesterol was denied in 
a November 1997 rating decision, and the veteran did not 
perfect an appeal.
 
5.  Elevated cholesterol is a laboratory finding and does not 
constitute a disability.

6.  Additional evidence submitted since the November 1997 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A skin disorder and a lung disorder were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110,1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2003).

3.  Evidence received since the final November 1997 
determination, wherein the RO determined service connection 
for elevated cholesterol was denied, is not new and material, 
and the veteran's claim is not reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With regard to the PTSD 
and elevated cholesterol claims, the Board notes that 
appropriate VCAA letters, dated in October 2001 and June 
2002, were provided to the veteran prior to the initial 
unfavorable agency action.

As regards the lung and skin disorder claims, however, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Having carefully considered the 
record in light of the applicable law, the Board finds that 
any defect with respect to the VCAA notice requirement as 
regards the lung and skin claims was harmless error for the 
reasons specified below.  

In the present case, regarding the lung and skin disorder 
claims, a substantially complete application was received on 
March 25, 1997.  Thereafter, in a rating decision dated in 
June 1997, those issues were denied.  Only after that rating 
action was promulgated did the AOJ, in March and October 
2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Notice was provided to the veteran by means of VA letters 
dated in March and October 2001 and September and December 
2002. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
at 421.  However, the Court also noted that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id. ("The Secretary has failed 
to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

Thus, the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication, especially as here when this matter is 
currently undergoing appellate review.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, as regards the lung and skin claims, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in March and September 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  In the March and 
October 2001 letters, the veteran had been asked to send the 
RO the evidence it needed as soon as possible.  Likewise, the 
June 2002 letter which notified the veteran of what he needed 
to reopen his elevated cholesterol claim, told him to "send 
the requested evidence as soon as possible."    In September 
2002, the veteran was specifically requested to submit 
evidence pertaining to a military facility where he reported 
he had received relevant treatment and where repeated efforts 
by the RO to develop such evidence had been unsuccessful.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the veteran as regards 
the elevated cholesterol claim, the Court has held that 
where, as here, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002) 
(Court agreed with legislative history indicating that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim).  Assuming, for the sake of discussion, that the 
VCAA does apply to the elevated cholesterol claim, the new 
law does not require an automatic remand of a claim that was 
previously adjudicated by the RO and had become final.  This 
is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  38 U.S.C.A. § 5103A(f) (West 2002).  Since the 
Board, below, finds that new and material evidence has not 
been presented in this case, the duty to assist is 
inapplicable.

With respect to the VA's duty to assist the veteran as 
regards the other claims on appeal, the RO attempted to 
obtain all the private and post-service military treatment 
records identified by him.  As noted above, the veteran was 
advised when such efforts were unsuccessful and when further 
development efforts were considered futile.  The RO obtained 
copies of the veteran's service personnel file from the 
National Personnel Records Center.  The RO requested 
confirmation of stressors from the United States Armed 
Services Center for Unit Records Research (USASCURR), and the 
negative response was associated with the claims folders.  
The Board is not aware of a basis for speculating that 
relevant evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA general medical 
examination was prepared in June 1997 which examined the 
veteran's skin and addressed the chest X-ray findings, and a 
PTSD examination was prepared in October 2002 where the 
veteran was diagnosed with PTSD.  With regard to the skin 
disorder and PTSD claims, further medical examination or 
opinion is not necessary because, as explained in detail 
below, the evidence of record does not indicate that the 
veteran's skin disorder or PTSD may be associated with his 
active service.  38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  
Likewise, further VA examinations or opinions are not 
required under the duty to assist for the lung disorder claim 
as there is no competent evidence of a current disability.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


Skin disorder

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has repeatedly asserted, in numerous written 
statements, that he has a skin disorder, which he refers to 
as jungle rot of the back and the back of the neck, which he 
had in service and has periodically had since his discharge.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The veteran is competent to report that he has had skin 
problems in the area of his back and neck for many years.  
However, he is a layperson, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In other words, he is not competent to identify the condition 
which has appeared on his back and the back of his neck, nor 
is he competent to provide a competent medical opinion to 
relate any current manifestations to skin problems in 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The service medical records, including the veteran's service 
separation examination, show that the veteran had tinea 
versicolor on the shoulders, arms, and neck.  In addition, a 
September 1997 post-service medical record noted a recurring 
rash on the back of the neck and diagnosed tinea versicolor.  
However, there is no competent evidence of record which 
speaks to the question of whether any recent skin problems 
are related to service.  

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder.  The 
preponderance of the evidence does not show that the veteran 
has a current skin disorder that is related to his service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991).


Lung disorder

The veteran has repeatedly asserted, in numerous written 
statements, that he has a lung disorder, manifested by 
positive findings on chest X-rays, which began in service.  
However, as a layperson,  he is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The record does not show the veteran to have a current lung 
disorder.  Thus, because the clear preponderance of the 
evidence is against the claim, the appeal will be denied.  A 
June 1997 VA examiner noted radiographic findings, but did 
not diagnose a current disability involving the lungs.  
Without evidence showing that a disease or disability is 
present, service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board observes in passing that while the service medical 
records, including the veteran's service separation 
examination, show that in-service chest X-ray revealed 
evidence of old granulomatous disease, it also noted that the 
veteran had a history of tuberculosis at age 3.  The June 
1997 chest X-ray taken in connection with a VA examination 
revealed a nodular density in the right lung base which 
contains granuloma.  The final diagnosis was radiodensity in 
the right lung base which may represent old granulomatous 
disease or chronic fibrotic changes.  However, there is no 
competent evidence of record which speaks to the question of 
whether the 1997 X-ray findings are related to service.  In 
fact, the 1971 service separation examination seems to 
suggest that the lung changes noted in the X-ray are 
attributable to disease process the veteran experienced prior 
to service. 

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lung disorder.  The 
preponderance of the evidence does not show that the 
veteran's has a current lung disorder that is related to his 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).


PTSD

The veteran must fulfill additional regulatory requirements 
before service connection for PTSD may be granted.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Service connection for PTSD must 
include medical evidence diagnosing the condition; a link, 
established by medical evidence between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).  The regulation, 38 C.F.R. § 3.304(f), was amended in 
March 2002; however, those amendments addressed claims for 
service connection of PTSD resulting from personal assault.  
67 Fed. Reg. 10330, 10332, (Mar. 7, 2002).  Therefore, they 
do not apply to this appeal.  

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2003).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The veteran has not asserted, and the evidence does not show 
that he engaged in combat with the enemy.  The veteran's 
service personnel records show that he was stationed in the 
Republic of Vietnam from September 6, 1965, to September 8, 
1966, from December 5, 1966, to November 26, 1967, and from 
October 31, 1970, to July 16, 1971.  His military occupation 
specialty at the time of his discharge was a data processing 
supervisor.  The service medical records do not show any 
indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnosis.  

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has reported non-combat stressors, namely, that 
while he was working as a computer system analyst from April 
to September 1966, he worked directly across the street from 
the United States Army Vietnam Mortuary.  He reported that as 
he walked to and from his job, he saw "body bags with dead 
personnel stacked high like cords of wood in front of the 
mortuary, a stream of water colored red running out of the 
mortuary and the smell of death."

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any of the veteran's 
claimed stressors actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288- 291 (1994); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

Here, the veteran was requested several times to provide more 
detailed information in order to corroborate his stressors 
and he has not done so.  By letter dated June 10, 2002, he 
was advised that supportive evidence of the stressful event 
needed to be obtained and that his failure to respond may 
make it impossible to obtain important information.  He was 
requested to be as specific as possible.  He was further 
advised in the January 2004 statement of the case that the 
United States Armed Services Center for Unit Records Research 
could not conduct a meaningful search due to insufficient 
stressor information.  



The veteran has failed to comply with VA's request that he 
provide specific information towards development of his 
claim.  The duty to assist does not attach where the claimant 
does not adequately identify relevant records, and while the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a). 

The Board notes in this regard that the October 2002 VA PTSD 
examiner accepted the veteran's reports of stressors in 
Vietnam.  However, credible supporting evidence of the 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact reports of such stressors by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  As the Board 
finds that the stressor requirement has not been satisfied in 
this case, it will not reach the other requirements listed in 
38 C.F.R. § 3.304(f).  

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and material evidence claim for elevated cholesterol

The RO first denied service connection for elevated 
cholesterol, also known as hypercholesterolemia or 
hyperlipidemia, in November 1997.  The reason for the denial 
was that elevated cholesterol was not a ratable disability 
and there was no evidence in service of a pathological 
disability causing elevated cholesterol.  At the time of the 
November 1997 denial, the evidence of record included service 
medical records, post-service medical records from military 
facilities, and a VA general medical examination. 

In a letter dated December 2, 1997, the RO notified the 
veteran of this denial.  On December 18, 1997, he filed a 
notice of disagreement with respect to this issue, and the RO 
issued a statement of the case in January 1998.  However, he 
did not file a substantive appeal with regard to the elevated 
cholesterol claim.  As he did not perfect his appeal, the 
November 1997 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).
 
Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  The Board notes that, prior to 
the time the veteran filed the current claim to reopen in 
October 2001, the law pertaining to new and material evidence 
was amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2003).  The effective date 
of the amended regulation is August 29, 2001.  Therefore, the 
new standard is applicable to the dental claim on appeal.

The RO did provide the veteran with the text of the amended 
regulation in the April 2003 supplemental statement of the 
case.  However, the RO has not adjudicated the elevated 
cholesterol claim under the amended new and material 
standard.  Regardless, the Board does not find that a 
decision by the Board at this time would be prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is so because the claim is without legal merit as 
elevated cholesterol is not a chronic, acquired disorder for 
VA compensation purposes.

The evidence received since the November 1997 denial consists 
of additional post-service medical evidence which reveals 
that the veteran had elevated cholesterol and was prescribed 
the prescription medication, Zocor, in October 2002.  In 
December 2002, he was evaluated by a cardiologist after an 
abnormal stress test.  The cardiologist gave an impression of 
fatigue, shortness of breath, cardiomyopathy, and 
hyperlipidemia.  He was placed on Monopril and a cardiogram 
revealed findings suggestive of ischemic and hypertensive 
heart disease.  

None of this additional, albeit new, evidence serves to 
reopen the claim - elevated cholesterol remains a laboratory 
finding, and not a disability for VA compensation purposes.  
The new evidence is not material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Further, it does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).
 
The new evidence in no way addresses the question whether 
elevated cholesterol, in and of itself, is a disability.  In 
its November 1997 rating decision, the RO concluded that 
elevated cholesterol was not a disability for VA compensation 
purposes.  The new evidence in no way affects this operative 
fact.  Accordingly, this evidence, while new, is not 
material, and the claim for service connection for elevated 
cholesterol is not reopened.  As the issue turns upon the 
nature of disability as recognized by VA law, the Board is 
unable to identify any material evidence developed since the 
last final denial of this claim.
 
The critical question with respect to this issue was and 
remains whether the "disability" for which the veteran 
seeks service connection, namely elevated cholesterol, is a 
ratable disability for VA compensation purposes, and the law, 
not the facts in this case, provides the answer to this 
fundamental problem with the veteran's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
this claim.  Elevated cholesterol remains a condition which 
is not a ratable disability for VA compensation benefits 
purposes.  To the extent that the veteran is seeking service 
connection for a cardiovascular disorder, he is advised to 
file such a claim with the RO.  Since the RO has not 
addressed that issue in the first instance, the Board is 
unable to adjudicate it for the first time in this decision.  

The Board reiterates that congenital or developmental defects 
or conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c) 
(2003).  Additionally, 38 C.F.R. § 4.9 indicates that mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  Without a ratable disability at 
issue, the veteran's claim continues to lack legal 
entitlement under the applicable provisions of law.  Thus, it 
remains subject to denial on the basis of a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
elevated cholesterol.  38 C.F.R. § 3.156(a).  As new and 
material evidence has not been submitted, the claim may not 
be reopened and the appeal must be denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for a lung disability is denied.

Service connection for PTSD is denied.

Reopening of the claim of service connection for elevated 
cholesterol levels is denied.


REMAND

The RO first denied service connection for a dental disorder, 
including dental trauma, in November 1997.  In a letter dated 
December 2, 1997, the RO notified the veteran of this denial.  
On December 18, 1997, he filed a notice of disagreement with 
respect to this issue, and the RO issued a statement of the 
case in January 1998.  However, he did not file a substantive 
appeal with regard to the dental claim.  As he did not 
perfect his appeal, the November 1997 decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).
 
Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  The Board notes that, prior to 
the time the veteran filed the current claim to reopen in 
October 2002, the law pertaining to new and material evidence 
was amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  The veteran currently asserts that 
he has a dental disorder due to his service-connected 
diabetes mellitus.  Under the amended regulations, if the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2003).  The effective date 
of the amended regulation is August 29, 2001.  Therefore, the 
new standard is applicable to the dental claim on appeal.
 
The RO provided the veteran with the text of the amended 
regulation in the April 2003 statement of the case.  However, 
the RO has not adjudicated the dental claim under the amended 
new and material standard.  Neither the March 2003 rating 
decision on appeal nor the January 2004 statement of the case 
considers the amended new and material regulation in its 
discussion. 

Accordingly, because the RO has not considered the new and 
material aspect of this claim with regard to the amended 
regulation, a decision by the Board at this time could be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, a remand is required.
 
Accordingly, this case is remanded to the RO for the 
following action:
 
The RO should readjudicate the issue of 
whether there is new and material 
evidence to reopen the claim of 
entitlement to service connection for a 
dental disorder under the definition of 
new and material evidence as in effect on 
and since August 29, 2001, as found at 
38 C.F.R. § 3.156(a) (2003).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



